Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-15-00241-CV

                                 IN RE Deborah Lindsey PARHAM

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Jason Pulliam, Justice

Delivered and Filed: April 29, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 21, 2015, relator Deborah Lindsey Parham filed a petition for writ of mandamus

and a motion for emergency stay pending a ruling on the mandamus petition. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion for emergency stay

are denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2013-PC-3933, styled In the Guardianship of Juanita E. Byrd, An
Incapacitated Person, pending in the Probate Court No. 1, Bexar County, Texas, the Honorable Kelly M. Cross
presiding.